t c memo united_states tax_court j david golub petitioner v commissioner of internal revenue respondent docket no 8431-12l filed date j david golub pro_se shawna a early for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to sustain a levy to collect petitioner’s unpaid federal_income_tax liability for the taxable_year the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its action in sustaining the levy was proper as a matter of law we agree and accordingly we will grant the motion background a brief review of petitioner’s prior litigation in this court is necessary to an understanding of the present controversy in golub v commissioner tcmemo_1999_288 78_tcm_367 golub i petitioner challenged an income_tax deficiency determined by the irs for his taxable_year the principal issue arose from a dispute between petitioner and his brokerage house which eventually liquidated his account by selling the securities in it petitioner failed to report on his tax_return the capital_gain realized on the sale of these securities contending that his brokerage house had engaged in a tortious conversion of his account and that it rather than he was taxable on gains realized when the stock was sold golub i t c m pincite we determined that petitioner in effect was attempting to relitigate in this court securities law claims that were subject_to an arbitration proceeding in which he had refused to all statutory references are to the internal_revenue_code code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar participate see id pincite we concluded that petitioner received substantial amounts of income in that he failed to pay tax on those amounts and that h is defense to that failure is frivolous and wholly without merit id pincite we accordingly sustained the deficiencies determined by the irs including additions to tax and penalties and required petitioner to pay a dollar_figure penalty under sec_6673 for maintaining a frivolous position in this court ibid the irs subsequently filed a notice_of_federal_tax_lien in an effort to collect petitioner’s dollar_figure tax_liability for petitioner challenged the tax_lien in a cdp hearing contending among other things that our judgment sustaining the irs determination_of_a_deficiency for was unconstitutional and should be vacated that he had no income_tax_liability for and that the irs had improperly offset his income_tax refund for against his allegedly nonexistent liability for the irs appeals_office sustained the tax_lien and we upheld that determination golub v commissioner docket no 6191-06l order and decision dated date golub ii we concluded that the irs had followed all appropriate procedures in filing the notice of tax_lien and we specifically rejected petitioner’s argument that the irs had improperly offset his income_tax refund for tax_year against his outstanding tax_liability for tax year as we explained sec_6402 of the code explicitly authorizes the irs to credit an overpayment to offset an outstanding income_tax_liability golub ii pincite we turn now to the current controversy which concerns petitioner’s tax_year in date petitioner timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting an extension of time to file his return for on this form_4868 petitioner reported dollar_figure as an estimate of his total_tax liability for and dollar_figure as the total_tax payments he had made for he enclosed a check for dollar_figure to cover the difference petitioner filed his form_1040 u s individual_income_tax_return in date and reported tax due of dollar_figure he reported total payments on line of dollar_figure including a dollar_figure withholding_tax credit the dollar_figure payment he had submitted with his form_4868 and dollar_figure on line as estimated_tax payments and amount applied from return he accordingly claimed an overpayment of dollar_figure and asked that this amount be applied to his estimated_tax petitioner’s math did not tally with the irs transcript of his account the transcript showed that he had made zero estimated_tax payments for the only credits recorded against his income_tax_liability were the dollar_figure with- holding tax_credit and the dollar_figure remitted with his form_4868 thus when the irs processed his return and assessed the dollar_figure self-reported income_tax_liability it computed a balance due of dollar_figure dollar_figure - dollar_figure dollar_figure excluding interest and penalties by date petitioner’s outstanding income_tax_liability for including interest and penalties was dollar_figure in order to collect this unpaid balance the irs issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing and petitioner timely requested a cdp hearing although petitioner’s position at the hearing was not entirely clear he appeared to argue once again that the tax_court decision sustaining deficiencies and penalties for was unconstitutional and should be vacated that the irs’ application to his tax_liability of overpayments and credits from other tax years was thus erroneous and that these overpayments and credits should have been applied instead to his tax_liability for petitioner failed to provide any evidence at the hearing that he had made quarterly estimated_tax payments for or that the irs had misapplied any overpayments or credits on date the appeals_office accordingly issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy petitioner timely sought judicial review under sec_6330 a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand t c pincite however the non- moving party may not rest upon mere allegations or denials but instead must set forth specific facts showing there is a genuine dispute rule d see sundstrand t c pincite b standard of review sec_6330 does not prescribe the standard of review that this court shall apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court will review the commissioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion id pincite there is some lack of uniformity in our precedents as to whether a de novo standard of review applies where as appears to be true here the controversy concerns the proper application to the tax_liability at issue in the cdp hearing of a credit overpayment or remittance because we would sustain respondent’s determination in this case under either standard of review we have no need to decide which one applies see 125_tc_14 comfort plus health care inc v commissioner u s tax cas para big_number at big_number big_number d minn applying abuse_of_discretion standard where taxpayer in cdp case challenged irs’ failure to credit overpayments compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment credits reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with kovacevich v commissioner tcmemo_2009_160 98_tcm_1 ndollar_figure applying abuse_of_discretion standard where taxpayer challenged application of tax_payments reasoning that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability and orian v commissioner tcmemo_2010_234 100_tcm_356 same c petitioner’s tax_liability we operate at a disadvantage in assessing petitioner’s arguments because the summary_judgment papers he filed some pages in toto are devoted almost exclusively to rehashing arguments about his tax_liability and the legitimacy of this court’s long since final_decision sustaining the irs determinations of deficiencies and penalties for that year to discern from petitioner’s papers anything relevant to the actual controversy before us is to search for needles in a haystack however his position appears grounded on an assertion that the irs improperly failed to credit his account with dollar_figure in payments comprising estimated_tax payments and amount applied from return as claimed on his form_1040 line petitioner submitted no evidence to the irs or this court that he made any quarterly estimated_tax payments toward his tax_liability thus he appears to be contending that his return showed an overpayment of dollar_figure or some other amount that he directed the irs to apply this overpayment toward his estimated_tax and that the irs improperly applied this overpayment instead to his still unsatisfied tax_liability for if this is petitioner’s argument it misses the mark although taxpayers generally have the right to designate the application of voluntary tax_payments see revproc_2002_26 2001_1_cb_746 this right does not extend to overpay- ments reported on a tax_return sec_6402 explicitly allows the irs to set off any refund due a taxpayer against existing underpayments of tax for prior years it provides in the case of any overpayment the secretary may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment the regulations provide that a taxpayer may instruct the irs to apply an overpayment against his estimated_tax for the immediately succeeding tax_year see sec_301_6402-3 proced admin regs however the regulations mirror the statute they authorize the irs to override such an instruction and apply the overpayment against any outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir sec_6402 ‘plainly gives the irs the discretion to apply overpayments to any_tax liability ’ quoting 64_f3d_1516 11th cir 505_f2d_506 2d cir sec_6402 clearly gives the irs the discretion to apply a refund to ‘any liability’ of the taxpayer 138_tc_348 because the statute specifically permitted the irs to apply petitioner’s overpayment to his unsatisfied tax_liability rather than to his estimated tax petitioner’s argument reduces to the contention that he has no tax_liability because our decision sustaining the deficiencies and penalties was unconstitutional this argument is frivolous we accordingly grant summary_judgment for respondent d sanctions this court now considers sua sponte whether to impose sanctions on petitioner under sec_6673 which authorizes the imposition of a penalty not in excess of dollar_figure when a taxpayer has instituted or maintained proceedings primarily for delay or has taken a frivolous or groundless position in the court petitioner has been amply notified about the risk of sanctions during the administrative stage of this cdp case the irs warned petitioner on three separate occasions that he was advancing frivolous arguments the court made petitioner aware of sec_6673 in golub i by imposing a dollar_figure penalty against him for advancing frivolous arguments in that case see golub i t c m pincite and as we noted there two u s district courts and the court_of_appeals for the second circuit had previously imposed sanctions against petitioner prohibiting him from using their resources to advance frivolous attacks against his former brokerage house and other_securities defendants ibid petitioner’s filings in this summary_judgment proceeding consist mainly of incoherent verbiage that he has cut and pasted from previous filings in this and other courts the only colorable legal argument we can discern from this pile of paper is the contention that the irs erred by applying a overpayment to his liability rather than to his estimated_tax but the statute specifically allows the irs to do this as we informed petitioner in one of his previous cases see golub ii pincite rejecting petitioner’s argument that the irs had improperly offset his income_tax refund for tax_year against his outstanding tax_liability for tax_year and citing sec_6402 at the end of the day petitioner’s position is that he has no tax_liability for because the irs and the judicial system have conspired to deprive him of his constitutional rights that is a frivolous position that has been rejected repeatedly and sanctions are once again appropriate we take petitioner at his word when he avers that he will never cease litigating his tax_liability he should understand however that this persistence will come at an ever-increasing price we therefore impose a penalty in the amount of dollar_figure under sec_6673 we have considered all contentions and arguments that are not discussed herein and we find them to be frivolous without merit or irrelevant we have also considered petitioner’s cross-motion for summary_judgment we find it wholly without merit and entirely frivolous we therefore will deny it an appropriate order and decision will be entered
